UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 30, 2012 ARCHER-DANIELS-MIDLAND COMPANY (Exact name of registrant as specified in its charter) Delaware 1-44 41-0129150 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 4666 Faries Parkway Decatur, Illinois (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(217) 424-5200 Item 2.02 Results of Operations and Financial Condition. On October 30, 2012, Archer-Daniels-Midland Company (ADM) issued a press release announcing first quarter results.A copy of such press release is attached hereto as Exhibit 99.1 and incorporated herein by reference. This information shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. ADM is making reference to non-GAAP financial measures in both the press release and the conference call.A reconciliation of these non-GAAP financial measures to the comparable GAAP financial measures is contained in the attached press release. Item 9.01 Financial Statements and Exhibits. (c) Exhibits The following exhibit is furnished herewith: Press release dated October 30, 2012 announcing first quarter results. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ARCHER-DANIELS-MIDLAND COMPANY Date: October 30, 2012 By /s/ Marschall I. Smith Marschall I. Smith Senior Vice President, Secretary and General Counsel EXHIBIT INDEX Exhibit Description Press Release dated October 30, 2012
